—In an action, inter alia, to recover damages for fraud and conversion, the defendant C. Glenn Schor appeals from so much of an order of the Supreme Court, Kings County (Golden, J.), dated September 12, 1997, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment, as questions of fact exist as to whether an attorney-client , relationship existed between him and the plaintiffs, and as to his degree of involvement, if any, in the alleged fraud (see, LaManna v Cahn Wollen Co., 249 AD2d 451; Messena v Manhattan & Bronx Surface Tr. Operating Auth., 249 AD2d 280). Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.